Citation Nr: 0416803	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-11 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for malnutrition.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for an anxiety 
disorder.

7.  Entitlement to service connection for heart disease.

8.  Entitlement to service connection for osteoarthritis 
(claimed as a condition manifested by hip, leg, and arm 
pain).

9.  Entitlement to service connection for a chronic 
disability manifested by chest pain.

10.  Entitlement to service connection for a chronic 
disability manifested by back pain.

11.  Entitlement to recognition as a prisoner of war (POW).


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for 
beriberi, dysentery, malnutrition, malaria, anemia, anxiety, 
heart disease, osteoarthritis (claimed as condition 
manifested by hip, leg, and arm pain), a condition manifested 
by chest pain, a condition manifested by back pain, and a 
condition manifested by nervousness.  The Board finds that 
the claim for service connection for nervousness is part of 
his claim for service connection for an anxiety disorder.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  Osteoarthritis, heart disease, and anemia were not 
present during service or for decades thereafter; the veteran 
indicated in his March 1946 affidavit that he did not incur 
any wounds or illnesses while in service; and there is no 
medical evidence of a link between current diagnoses of 
osteoarthritis, heart disease, or anemia and any incident of 
service.   

3.  Malaria, dysentery, malnutrition, and beriberi were not 
present during service, nor is there any medical evidence 
that indicates that the veteran currently has malaria, 
dysentery, malnutrition, beriberi, or residuals of any of 
these claimed illnesses.

4.  There is no service medical evidence of back pain, chest 
pain, nervousness or anxiety during service; nor is there any 
medical evidence that indicates that the veteran currently 
has a chronic disability manifested by back pain or chest 
pain, or an anxiety disorder with nervousness.

5.  The Department of the Army certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces prior to March 1945.  Any time 
spent in captivity prior to induction into service does not 
qualify the veteran for POW status. 


CONCLUSIONS OF LAW

1.  Service connection for claimed beriberi, dysentery, and 
malnutrition is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. § 3.303 (2003).

2.  Service connection for malaria is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Service connection for anemia is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  Service connection for an anxiety disorder is not 
warranted.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. § 3.303 (2003).

5.  Service connection for heart disease is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

6.  Service connection for osteoarthritis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

7.  Service connection for a chronic disability manifested by 
chest pain is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.§ 3.303 (2003).

8.  Service connection for a chronic disability manifested by 
back pain is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

9.  The criteria for basic eligibility for POW status are not 
met. 38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 2002 rating decision; the March 
2003 Statement of the Case; and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claims for service 
connection for beriberi, dysentery, malnutrition, malaria, 
anemia, an anxiety disorder, heart disease, osteoarthritis 
(claimed as condition manifested by hip, leg, and arm pain), 
a condition manifested by chest pain, and a condition 
manifested by back pain, and complied with VA's notification 
requirements.  The Statement of the Case set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated January 2000, May 
2000, June 2001, October 2001, and May 2004 informed him of 
the types of evidence that would substantiate his claims; 
that he could obtain and submit private evidence in support 
of his claims; and that he could have the RO obtain VA and 
private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was provided to the veteran in June 2001, 
approximately 15 months prior to the initial unfavorable 
decision.  

Here, the Board finds that VCAA notice was provided prior to 
the September 2002 RO rating decision that is the subject of 
this appeal, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claimant was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by January 2000, May 2000, June 2001, October 2001, 
and May 2004 letters and asked him to identify all medical 
providers who treated him for beriberi, dysentery, 
malnutrition, malaria, anemia, an anxiety disorder, heart 
disease, osteoarthritis (claimed as condition manifested by 
hip, leg, and arm pain), a condition manifested by chest 
pain, and a condition manifested by back pain.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that, with no competent evidence of abnormal 
findings in the service medical records or for decades 
thereafter, a medical opinion at this late date would be 
based upon speculation.  Under these circumstances, there is 
no duty to provide an examination or opinion with regard to 
service connection claims on appeal.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

The veteran contends that he served on active duty from May 
1941 to August 1947.  He further contends that he was a 
prisoner of war from April 1942 to June 1942.  He is claiming 
service connection for beriberi, dysentery, malnutrition, 
malaria, anemia, an anxiety disorder, heart disease, 
osteoarthritis (claimed as disability manifested by hip, leg, 
and arm pain), a condition manifested by chest pain, and a 
disability manifested by back pain.

Service medical records include an affidavit that the veteran 
filled out in March 1946.  In it, he was asked to list all 
wounds and illnesses that he sustained while in service.  He 
answered "none".  

The veteran has also submitted: a joint affidavit submitted 
by two fellow soldiers (A.B.P. and V.S.) wherein they attest 
that the veteran was a prisoner of war at Camp O'Donnell, 
Capas, Tarlac from April 9, 1942 to June 29, 1942; an 
Honorable Discharge Certificate from the Commonwealth of the 
Philippines dated August 1947; Philippine Executive 
Commission certification that the veteran, "a released war 
prisoner", presented himself in May 1943; certification from 
the Municipal Mayor that the veteran was a prisoner of war; a 
POW Medical History; and a letter from the Philippine 
National Red Cross informing the veteran that, as a living 
prisoner of war, his compensation from Japan was approved.   

The National Personnel Records Center (NPRC) certified in 
November 2002 that the veteran has recognized service from 
March 1945 to March 1946.  

Post service medical evidence submitted by the veteran 
consists of records from Cagayan Valley Regional Hospital 
showing treatment for an inguinal hernia in May 1997, and a 
diagnosis of pneumonitis in 1999; a June 2001 radiology 
report from the Immaculate Heart Clinic that showed findings 
of pneumonic infiltrates and atheromatous aorta; a June 2001 
electrocardiogram that showed findings of sinus arrhythmia; a 
medical certificate from St. Joseph Clinic that documented 
the veteran's first visit to the clinic in June 2001 and his 
complaints of: malaria, dysentery, malnutrition, and beriberi 
since World War II; and a diagnosis of pneumonia, anemia, 
hyperuricemia, osteoarthritis, cardiac arrhythmia, and 
paroxysmal nocturnal dyspnea.  

Laws and Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included. 38 C.F.R. § 3.40(d).

The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  38 C.F.R. § 3.1(y). 

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. § 3.203(a), (c), to govern the conditions under which 
the VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
an applicant prove his service in the Philippine Commonwealth 
Army (and thus his veterans' status) with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the applicant's claimed 
service, the applicant's only recourse lies within the 
relevant service department, not the VA. Soria, 118 F. 3d at 
749.

In short, pursuant to 38 C.F.R. § 3.203, claimants, including 
Philippine claimants, are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service.  Soria, 118 F. 3d at 749.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  

Service connection will be presumed for certain chronic 
diseases, including organic heart disease and arthritis, if 
manifest to a compensable degree within the year after 
service.  If malaria is manifest within a year after tropical 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) (2003), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service. 38 
C.F.R. § 3.307(a) (2003).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied:  avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c) 
(2003).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Board notes that some of the disabilities for which the 
veteran claims entitlement to service connection 
(specifically, beriberi, dysentery, malnutrition, and 
anxiety) are presumptively service connected if the veteran 
has been recognized as a prisoner of war, and the disability 
is manifest to a degree of 10 percent or more at any time 
after service.  Consequently, the Board will address the 
veteran's status as a prisoner of war (POW) first.  

The veteran has submitted documentation relating to his 
alleged POW confinement. However, the service department has 
certified that he had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
until March 1945.  All of the documentation submitted by the 
veteran relates to time spent as a POW from April 1942 to 
June 1942.  Since his period of captivity predates his time 
of recognized service, the veteran cannot be considered to 
have been a POW under the applicable law.  

Though the veteran contends that his time in service began in 
1941, the Board is bound by the finding of the service 
department, and thus finds that the appellant did not have 
recognized service until March 1945, so as to confer 
eligibility for VA benefits.  Since the law pertaining to 
eligibility for the claimed benefits is dispositive of this 
issue, the veteran's claim for POW status must be denied 
because of the absence of legal merit or entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board reiterates to the veteran that if the United States 
service department refuses to verify his claimed service 
prior to March 1945, the veteran's only recourse lies within 
the relevant service department, not the VA.  Soria, 118 F. 
3d at 749.

Osteoarthritis, heart disease, and anemia
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that there are no service medical records 
that show any complaints, symptoms, diagnoses, or treatment 
for osteoarthritis, heart disease, or anemia.  The only 
record contemporaneous with service is the veteran's own 
March 1946 affidavit in which he stated that he had not 
incurred any injuries or illnesses during service.  

The veteran has submitted post-service medical evidence 
showing a current diagnosis of osteoarthritis, cardiovascular 
disease, and anemia.  Specifically, a June 2001 radiology 
report from the Immaculate Heart Clinic that shows an 
atheromatous aorta.  Furthermore, a June 2001 medical 
certificate from St. Joseph Clinic reflects diagnoses for 
anemia, osteoarthritis, and cardiac arrhythmia.

The Board notes that that these diagnoses were made 55 years 
after service.  The veteran showed no sign of osteoarthritis, 
heart disease, or anemia while in service or for decades 
thereafter.  The Board finds that, with no evidence of 
osteoarthritis, heart disease, or anemia at the time of the 
veteran's separation from service, or for approximately 55 
years thereafter, and with no medical opinion linking the 
current diagnoses to service, service connection for 
osteoarthritis, heart disease, and anemia is not warranted.  
38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claims 
for service connection for osteoarthritis, heart disease, and 
anemia, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Beriberi, malaria, dysentery, malnutrition
Once again, the Board notes that there are no service medical 
records that show any complaints, symptoms, diagnoses, or 
treatment for beriberi, malaria, dysentery, or malnutrition.  
The only record contemporaneous with service is the veteran's 
own March 1946 affidavit in which he stated that he had not 
incurred any injuries or illnesses during service.  

The veteran has submitted post service medical evidence that 
includes a June 2001 medical certificate from St. Joseph 
Clinic.  The certificate noted the veteran's complaints of 
malaria, dysentery, malnutrition, and beriberi.  The veteran 
reported that he had suffered from these conditions since 
service.  Following a physical examination, in which the 
clinician noted that the veteran was "fairly developed and 
nourished", she failed to diagnose him with malaria, 
dysentery, malnutrition, or beriberi, nor did the physician 
note any residuals of the claimed illnesses.  

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability. See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).
 
The Board notes that the veteran has failed to submit any 
medical evidence to provide support for his claims of 
malaria, dysentery, malnutrition, or beriberi.  As the 
preponderance of the evidence is against the claims for 
service connection for malaria, dysentery, malnutrition, and 
beriberi, the benefit of the doubt doctrine is not for 
application in the instant case.  Gilbert, supra; Ortiz, 
supra.

Back pain, chest pain, nervousness, or an anxiety disorder
The Board notes that there is no medical evidence that shows 
any complaints, symptoms, diagnoses, or treatment for back 
pain, chest pain, nervousness or anxiety during service.  Nor 
is there any post-service medical evidence to support these 
claims.  

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  Since the record is devoid of any medical evidence 
of a back  disorder manifested by pain, a chest pain disorder 
manifested by pain, or an anxiety disorder with nervousness, 
and considering the more than 55 years that have elapsed 
since service, the claims must be denied.

As the preponderance of the evidence is against the claims 
for service connection for a chronic disability manifested by 
back pain, a chronic disability manifested by chest pain 
(other than heart disease, which is a separate issue 
discussed above), or an anxiety disorder, the benefit of the 
doubt doctrine is not for application in the instant case.  
Gilbert, supra; Ortiz, supra.



ORDER

Entitlement to service connection for beriberi is denied.

Entitlement to service connection for dysentery is denied.

Entitlement to service connection for malnutrition is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for an anxiety disorder is 
denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for osteoarthritis (claimed 
as a condition manifested by hip, leg, and arm pain) is 
denied.

Entitlement to service connection for a chronic disability 
manifested by chest pain is denied.

Entitlement to service connection for a chronic disability 
manifested by back pain is denied.

Entitlement to recognition as a prisoner of war (POW) is 
denied.



	                        
____________________________________________
	R.F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



